Citation Nr: 9906289	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder secondary to trauma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for panic attacks.

4.  Entitlement to an increased (compensable) evaluation for 
a puncture wound of the right hand.

5.  Entitlement to an increased (compensable) evaluation for 
a left varicocele.

6.  Entitlement to a combined 10 percent evaluation based 
upon multiple noncompensable service connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his representative appeared at a hearing at 
the Board before a Member of the Board in September 1998.

The Board notes that the veteran, in his September 1998 Board 
hearing, raised the issue of entitlement to service 
connection for post traumatic stress disorder (PTSD) on the 
basis of a recent diagnosis of such by a private physician.  
The Board Member specifically noted that the physician did 
not provide a basis for the PTSD diagnosis.  The Board Member 
directed the veteran to obtain additional evidence in support 
of his claim and provided the veteran the opportunity to 
submit such evidence by holding the case open for more than 
30 days following the hearing.  Additional evidence was not 
received.  In addition, the veteran, in his October 1996 
substantive appeal, raises the issue of "back problems."  
It is not clear whether the veteran is claiming entitlement 
to service connection for low back or requesting an increased 
(noncompensable) evaluation for his service-connected 
traumatic arthritis of the cervical spine.  Nevertheless, the 
RO has not had an opportunity to address these claims.  As 
all steps required for jurisdiction have not been satisfied, 
the Board cannot address this issue.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, these issues are referred to the 
RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  Recurring headaches secondary to trauma were initially 
manifested during active service.  

2.  Hypertension was initially manifested during active 
service.  The most recent clinical documentation of record 
indicates that the veteran has hypertension.

3.  A puncture wound to the right hand is currently 
manifested by a well healed small puncture wound scar in the 
palm of the right hand, with no evidence of recurrence or 
tenderness and pain on objective demonstration.  

4.  A left varicocele is currently manifested by subjective 
complaints of pain, with no objective evidence of atrophy, 
tenderness, or enlargement. 

5.  The veteran's noncompensable service-connected 
disabilities have been shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  Recurring headaches secondary to trauma were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998). 

2.  Hypertension was incurred during wartime or peacetime 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§  3.307, 3.309 (1998). 

3.  The criteria for an increased (compensable) rating for a 
puncture wound to the right hand are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 4.14, 4.40, 
4.45, Diagnostic Codes 5224 and 7805 (1998).

4.  The criteria for an increased (compensable) rating for a 
left varicocele are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.10, 4.14, 4.40, 4.45, Diagnostic Code 
7529 (1998).  

5.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 (1998) have been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  

				I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

					A.  Recurring Headaches

At his February 1974 physical examination for service 
entrance, the veteran denied having ever experienced frequent 
or severe headaches.  The examiner did not diagnose or 
otherwise note a chronic headache disorder.  

A January 1979 treatment record conveys that the veteran 
complained of continuous pain or pressure sensation in the 
top left side of his head of a 4-day duration.  It was noted 
that the veteran reported receiving a minor injury 2 weeks 
ago.  No nausea, vomiting, weakness, or visual problems were 
reported.  On evaluation, the examiner noted that the sinuses 
were clear.  The assessment was headache.  A June 1979 
treatment entry notes that the veteran complained of a pain 
versus pressure feeling on the left side of his head 
intermittently for 2 months after being in a fight and 
getting kicked in the head.  A July 1979 treatment record 
indicates that the veteran complained of intermittent 
pressure-like pain in the left post parietal area with 
occasional black spots in front of his eyes.  He reported 
that he has had these headaches since February, none 
previously.  The veteran further noted that he is exposed to 
several chemicals in his job as a mechanics instructor, and 
that the headaches are better on the weekend except when he 
plays ball.  On examination, there was no cough or 
rhinorrhea, and there was positive photophobia.  The 
assessment was possible migraine variant.  

Service optometry treatment records dated in October 1985 
reflect that the veteran complained of eyes shifting to the 
right and headaches of 2 months' duration.  The assessment 
was nonspecific vision field loss and functional saccadic 
intrusions.  A March 1986 treatment record states that the 
veteran was involved in a car accident and received a small 
laceration of the forehead.  The veteran denied any loss of 
consciousness and complained of pain in neck, low back, chest 
and headache.  On examination, the veteran was alert and 
oriented, he had an abrasion on the mid forehead, and his 
central nervous system was intact.  An x-ray study of the 
skull was normal.  The assessment was muscle strain and 
contusions.  At his October 1993 retirement examination, the 
veteran reported that he had received a head injury in a 1986 
car accident, but had no problems since that time.  
Evaluations of his head and neurological system were reported 
as normal.  

In a May 1995 neurological examination for compensation and 
pension purposes, a private physician, Dr. J. S. S., stated 
that the veteran reported being involved in a car accident 
during service in 1986 in which he hit his head on the roof 
of the car.  The veteran advanced that he has several 
headaches monthly and that driving aggravates his headaches.  
The diagnosis included recurrent headaches since the 1986 
accident.

The veteran, at both his April 1996 RO hearing and his 
September 1998 Board hearing, testified that he has headaches 
2 or 3 times per week since his 1986 car accident in service.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran is 
competent to report that he had headaches during and 
following active service.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  
The Board notes that the veteran sustained a head injury in a 
car accident during service and has reported recurring 
headaches since that time.  Moreover, the veteran was 
initially diagnosed with recurring headaches during active 
service and again at the May 1995 VA examination for 
compensation purposes.  In light of the above evidence and 
resolving doubt in the veteran's favor, the Board finds that 
the preponderance of the evidence establishes that the 
veteran currently has recurring headaches as secondary to 
trauma.  Accordingly, the Board concludes that service 
connection for recurring headaches secondary to trauma is 
warranted.

					B.  Hypertension

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of 10 percent 
within 1 year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1998). 

A 10 percent disability evaluation is warranted for 
hypertension when the diastolic pressure is predominantly 100 
or more.  38 C.F.R. Part 4, Diagnostic Code 7101 (1998).

The veteran's service medical records indicate that he had 
several elevated blood pressure readings.  At his February 
1974 physical examination for service entrance, the veteran 
denied having ever experienced heart palpitation, a pounding 
heart, or high or low blood pressure.  He exhibited a blood 
pressure reading of 132/88 and a normal heart and vascular 
system.  An October 1976 service medical treatment record 
indicates that the veteran was seen complaining of sharp 
precordial pain with palpitations, numbness in left neck, and 
pulling sensation in left arm.  He exhibited blood pressure 
readings of 152/92, 148/92, and 140/84.  The diagnoses were 
mild hypertension, rule out factitious elevated blood 
pressure secondary to anxiety, and cardiac neurosis.  The 
veteran again sought treatment in early December 1976 for 
rapid pulse, popping and numbness in his chest, and feeling 
of "jumpy."  On evaluation, the veteran's blood pressure 
readings were 152/102 and 150/88.  The assessment was 
tachycardia.  A late December 1976 treatment record shows the 
veteran was again seen for pressure on the left side of 
chest.  The veteran's blood pressure reading was 118/80.  The 
assessment was possible paroxysmal tachycardia, intermittent.  
A December 1976 electrocardiographic (EKG) showed right axis 
deviation and poor R wave progressive in precordial leads.  
In December 1979, the veteran was seen complaining of feeling 
faint while climbing the stairs with chest tightness and 
shakiness followed by gas pains.  The veteran reported that 
he had high blood pressure.  On evaluation, the veteran's 
blood pressure reading was 120/80 and he was in no physical 
distress.  The assessment was vaso-vagal symptoms and upset 
stomach, possibly stress related.   In November 1980, the 
veteran again complained of chest pain and light-headedness.  
The veteran's blood pressure reading was 124/88.  On 
examination, there was chest tenderness over the anterior 
right chest wall.  The assessment was vaso-vagal symptoms and 
anterior chest wall syndrome.  

In June 1981 the veteran was seen for a check on his blood 
pressure.  The veteran reported that his father and maternal 
and paternal grandparents all had elevated blood pressure.  
The veteran exhibited a blood pressure reading of 120/90.  
The impression was intermittent mild elevation of blood 
pressure.  The veteran was seen in March 1986 following a car 
accident, the treatment record shows several blood pressure 
readings ranging from 102-139 systolically and 73-94 
diastolically.  In March 1991, the veteran was seen 
complaining of numbness and weakness in his right arm and 
leg.  His blood pressure reading was 136/100, and he reported 
a history of periodic elevated blood pressure.  The diagnosis 
was possible tachycardia.  A March 1991 EKG revealed normal 
sinus rhythm.  At his October 1993 physical examination for 
retirement, the veteran exhibited a blood pressure reading of 
120/86.  His heart and vascular system were noted to be 
normal.  A January 1994 EKG evaluation revealed sinus 
bradycardia, rightward axis, and borderline ECG.

At an August 1994 VA general examination, the veteran 
exhibited a blood pressure reading of 136/92.  On evaluation, 
the chest and heart were reported to be normal.  The 
diagnosis was normal medical examination.

In a May 1995 VA neurological examination for compensation 
purposes, a private physician, J. S. S., M.D., reported that 
the veteran's blood pressure of 152/100 is mildly elevated.  
During a March 1996 VA examination for hypertension, the 
veteran reported that he had been seen during service for 
elevated blood pressure readings, but never received any 
medication.  The veteran stated that a nurse friend has 
occasionally checked his blood pressure and he has had 
readings of 150/110 and 140/98.  On examination, the 
veteran's sitting blood pressure was 145/98, lying blood 
pressure was 138/78, standing blood pressure was 150/98, and 
after exercise blood pressure was 145/90.  The examiner 
reported that the veteran's pulsations were normal.  The 
diagnosis was mild diastolic hypertension.   

At both his April 1996 hearing at the RO and September 1998 
Board hearing, the veteran testified that he was diagnosed 
with hypertension during service, that it is intermittent, 
and he does not take medication for it.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
He exhibited several elevated blood pressure readings during 
active service and was diagnosed with mild hypertension.  In 
May 1995, within a year of the veteran's discharge from 
service, Dr. J. S. S. noted that the veteran had elevated 
blood pressure readings.  At the most recent VA examination 
for compensation purposes of record, the veteran was 
diagnosed with mild hypertension.  In view of the veteran's 
service medical records and the recent VA examinations, the 
Board concludes that the recent diagnosis cannot be 
dissociated from the inservice findings, including the 
inservice notation of mild hypertension.

II.  Increased Disability Evaluations

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  He has not alleged that any 
records of probative value that may be obtained, and which 
have not already been requested by the VA or associated with 
his claim folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991).

A.  Puncture wound of the right hand
 
Service medical records reveal that the veteran was seen in 
service complaining of a puncture wound to his right hand 
while drilling.  The veteran was treated at that time of the 
incident and no other complaints or treatment pertaining to 
the puncture wound of the right hand were noted during 
service.  At his October 1993 retirement examination, an 
evaluation of the upper extremities was normal.

In a May 1995 VA examination for compensation purposes, the 
physician noted that the veteran stated that he received a 
penetrating wound to his right hand from an electric drill 
and did not need sutures.  The veteran reported that he has 
some persistent numbness at the base of his right thumb and 
forefinger on the palmer surface of the hand.  On 
examination, the penetrating wound had healed well with no 
indication of significant impairment of hand function.  The 
diagnosis was healed penetrating wound of the right palm 
without significant residuals.  

In a June 1995 VA examination, the veteran reported that he 
has occasional discomfort in his hand and that it locks up 
and is sometimes stiff.  Examination of the right hand showed 
normal symmetrical configuration of the wrist and finger 
joints on comparison to the left.  The examiner noted that 
there is a "small, almost imperceptible puncture wound 
scar" in the palm of the right hand.  There was no localized 
tenderness or redness in the area and Tinel's sign in the 
area was negative.  On range of motion, the examiner reported 
that the veteran "demonstrates a full pain free range of 
motion to all fingers of the right hand with good grip 
strength." Manual dexterity was normal and there was no loss 
of sensation.  The impression was healed puncture wound of 
the palm of the right hand.

The RO, in a September 1995 rating decision, granted service 
connection for a puncture wound of the right hand and 
assigned a noncompensable evaluation.

Under the criteria set forth in the Schedule for Rating 
Disabilities, a 10 percent evaluation is warranted for a scar 
which is tender and painful on objective demonstration.  See 
38 C.F.R. Part 4, Diagnostic Code 7804 (1998).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  According to the veteran, 
the area affected involves the right thumb.  Favorable 
ankloysis of the thumb warrants a 10 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5224 (1998).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

At his April 1996 hearing at the RO, the veteran testified 
that on occasion, his right thumb swells up and turns red 
when used even for minor tasks.  He reported that he often 
uses his fingers to perform minor tasks and that he drops 
things because of the problem with his right thumb.

At his September 1998 Board hearing, the veteran testified 
that he has limited movement of his right hand, specifically 
from the thumb and forefinger down to his wrist.  He reported 
that he uses his left hand to grasp and hold different things 
and that he changed his writing style because he cannot grasp 
a pen with his thumb.  The veteran stated that he has not 
sought any treatment for his right hand or thumb problem and 
the last time it was examined was by the VA for the 
compensation claim.

As indicated above, the veteran contends that his right hand 
disability is more severe than reflected by the 
noncompensable rating that is currently in effect, and that 
increased compensation should be assigned. The veteran is 
competent to assert that his disability warrants a higher 
rating.  However, the physicians' expertise puts them in a 
better position to determine the extent of the disability.  
In this case, the medical reports form a preponderance of the 
evidence that establishes that the veteran does not have any 
significant impairment of his right hand due to the inservice 
injury.  38 C.F.R. §  4.7 (1998).  In particular, in separate 
VA examinations, physicians found no evidence of pain, 
weakened movement, excess fatigability, or incoordination of 
the right hand as to demonstrate any level of associated 
functional loss.  Specifically, both examiners found healed 
puncture wound of the right hand with no impairment of the 
right hand.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a puncture wound of the right 
hand.  That claim, accordingly, fails.  Stated differently, 
regardless of his complaints, the preponderance of the 
evidence establishes that there is NO functional impairment 
(skin, orthopedic, or neurologic) and the testimony is 
unconvincing.

					B.  Left varicocele

Service medical records show that the veteran was treated in 
March 1979 for a scrotal contusion after being kicked in the 
groin region.  At his February 1980 periodic physical 
examination, the examiner noted a small left varicocele, and 
described it as asymptomatic.  At the veteran's October 1993 
separation examination, the physician noted a slightly 
enlarged prostate and advised the veteran to have annual 
prostate examinations.  

At an August 1994 VA examination, the examiner noted that the 
veteran's prostate did not appear to be enlarged.  The 
impression was normal examination.  At a May 1995 VA 
examination, the physician noted that the veteran reported a 
history of left orchialgia.  On examination, there was no 
atrophy and both testes were equal in size and firm and 
nontender.  The diagnostic test results revealed a left 
varicocele and the diagnosis was left varicocele.  The RO, in 
a September 1995 rating decision, granted service connection 
for a left varicocele and assigned a noncompensable rating. 

Under the criteria set forth in the Diagnostic Code 7529, 
this disorder is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. Part 4, 
Diagnostic Code 7529 (1998).   A 10 percent disability 
evaluation is warranted where there is marked obstructive 
symptomatology, such as hesitancy, slow or weak stream or 
decreased force of stream with recurrent urinary tract 
infections, stricture disease requiring periodic dilation 
every 2 or 3 months, post void residuals greater than 150 cc 
or markedly diminished peak flow rate; or for daytime voiding 
intervals between 2 to 3 hours or awakening to void 2 times 
per night.  A 20 percent disability evaluation is warranted 
when there is the required wearing of absorbent materials 
that must be changed 2 to 4 times per day; or daytime voiding 
intervals between 1 and 2 hours or awakening at night to void 
3 or 4 times. According to Diagnostic Code 7523 complete 
atrophy of one testis warrants a 0 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 7523 (1998).      

At his April 1996 hearing at the RO, the veteran testified 
that he experienced swelling pain of the left varicocele with 
stomach cramps which occurs about 3 to 4 times per month.  A 
witness testified that the veteran has had to stop sexual 
relations because of pain and tenderness in the left 
varicocele.

At his September 1998 Board hearing, the veteran testified 
that his left testicle is enlarged and he experiences pain in 
his left testicle during sexual intercourse and when it 
touches his pants or on examination.  The veteran reported 
that he had not sought treatment for this problem.  He 
further reported that an enlarged or swollen left testicle 
was noted on his past job physicals, but that he cannot get 
the records.  The undersigned Board Member agreed to hold the 
veteran's file open for a period of at least 30 days so that 
the veteran could obtain records of his past employment 
physicals or obtain another physical.  The records were held 
open for more than 30 days; however, no additional evidence 
was received.

As indicated above, the veteran contends that his left 
varicocele disability is more severe than reflected by the 
noncompensable rating that is currently in effect, and that 
increased compensation should be assigned.  The veteran is 
competent to assert that his disability warrants a higher 
rating.  However, the physicians' expertise puts them in a 
better position to determine the extent of the disability.  
In this case, the medical reports form a preponderance of the 
evidence that demonstrates that there is no current left 
varicocele impairment.  The veteran's assertions, in this 
case, are not competent.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a left varicocele.  That claim, 
accordingly, fails. 

III.  38 C.F.R. § 3.324 (1998)

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. 
§ 3.324 (1998).  

Service connection is currently in effect for traumatic 
arthritis of the cervical spine, left varicocele, and 
puncture wound of the right hand.  The Board, in this 
decision, granted service connection for recurring headaches 
secondary to trauma and hypertension.  All of the 
disabilities are currently evaluated as noncompensable.

As noted above in reference to his claims of entitlement to 
compensable evaluations for left varicocele and puncture 
wound residuals of the right hand, the veteran was found to 
exhibit no significant left varicocele and puncture wound 
residuals of the right hand at the May 1995 VA examination 
for compensation purposes of record.  The veteran is clearly 
competent to report that his service-connected disabilities 
impact upon his employability.  Given the above noted 
disabilities and resolving doubt in favor of the veteran, the 
Board finds that the veteran's service-connected disabilities 
give rise to occupational impairment.  However, the Board 
notes that if the RO grants a compensable evaluation for any 
of the veteran's disabilities, the veteran will no longer be 
entitled to an evaluation under the provisions of 38 C.F.R. 
§  3.324 (1998).

ORDER

Entitlement to service connection for a recurring headaches 
secondary to trauma is granted.  Entitlement to service 
connection for hypertension is granted.  An increased 
(compensable) evaluation for a puncture wound of the right 
hand is denied.  An increased (compensable) evaluation for a 
left varicocele is denied.  A compensable rating under the 
provisions of 38 C.F.R. § 3.324 (1998) is granted.

REMAND

The RO denied service connection for panic attacks on the 
basis that there was no history, clinical findings, or 
substantiated diagnosis of an acquired psychiatric 
disability.  The Board notes, however, that the veteran's 
service medical records contain references to stress related 
illness and cardiac neurosis.  Following service, at a March 
1996 VA examination, the veteran was diagnosed with 
adjustment disorder and depressed mood. 

Additionally, the Board observes that the veteran has raised 
the issue of entitlement to service connection for PTSD.  As 
noted previously that issue has not been adjudicated by the 
RO.  That issue may be "inextricably intertwined" with the 
issue of entitlement to service connection for panic attacks. 
(See Harris v. Derwinski, 1 Vet.App. 180 (1991) where the 
Court stated that it would not review appeals in a 
"piecemeal" fashion.).  The RO should seek to clarify and/or 
adjudicate these matters.  The fact that an issue may be 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed. 

In light of the nature of the references in the veteran's 
service medical record, the veteran's complaints and 
contentions regarding panic attacks and a possible 
relationship between his claim of service connection for 
panic attacks and his claim of service connection for PTSD, 
the Board finds that a more current and comprehensive VA 
physical examination to include appropriate medical opinions 
should be conducted for an adequate evaluation of the 
veteran's alleged neuropsychiatric disorders.  Therefore, 
further development of the evidence in this regard is 
necessary.  Accordingly, this case is REMANDED for the 
following action:
.
1. The RO should adjudicate the 
veteran's claim of service connection 
for PTSD, to include all necessary 
development.  

2.  The RO schedule the veteran for a 
comprehensive VA examination 
specifically to determine the current 
extent and severity of his 
neuropsychiatric disability.  The entire 
claims folder and a copy of this remand 
must be made available to, and reviewed 
by the examiner prior to the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be accomplished and all pertinent 
symptomatology and findings should be 
reported in detail.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.

While this case is in remand status, the veteran may submit 
additional evidence and argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The veteran is further 
advised that he should assist the RO, to the extent possible, 
in the development of his claim, and that failure to 
cooperate may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.
	


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

- 18 -


- 2 -


